DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, Lines 41-42, the recitation “the first side ridge line rising surface” requires adding or deleting words to the recitation
Claim 1, Lines  43-44, the recitation “the second side ridge line rising surface” requires adding or deleting words to the recitation
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a distance from the first side ridge line to the second side ridge line decreases as it approaches the top surface region in a cross section parallel to the top surface 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US20170066060).
Regarding claim 1, Tsuda teaches a cutting insert extending from a first end toward a second end (See modified Fig. 6A depicting the first and second end), and comprising: a base portion (42); and a cutting portion (43) projecting from the base portion (42) toward the first end, wherein the cutting portion comprises: an upper surface (81,82) extending from the base portion toward the first end (See Fig. 5); a side surface connected to the upper surface (81,82) and comprising: a first side surface (51)  positioned on a side of the first end (See Fig. 5); and a second side surface (52) connected to the first side surface and positioned closer to the second end than the first side surface (51) (See Fig. 5); a ridge line positioned at an intersection of the upper surface and the side surface, and comprising: a first ridge line positioned at an intersection of the upper surface (81,82) and the first side surface (51) (See modified Fig. 5 depicting the first ridge line); and a second ridge line positioned at an intersection of the upper surface (81,82) and the second side surface (52) (See modified Fig. 7 depicting the second ridgeline); a first cutting edge (53) positioned at the first ridge line (See Fig. 5); and a second cutting edge (54) positioned at the second ridge line (See Fig. 5); and an intersection point positioned at an intersection of the first ridge line and the second ridge line (See modified Fig. 7 depicting the intersection point), the upper surface comprises: a top surface region (84-89); and a rising surface region located between the top surface (84-89) and the ridge line (See modified Fig. 5), inclined toward the top surface region (84-89) as proceeding away from the ridge line (See modified Fig. 5), and having a shape protruding toward the intersection point in a top view (See modified Fig. 5 depicting a shape protruding toward the intersection point), and comprising: a first region (71) having a planar shape and positioned along the first ridge line (See Fig. 7) ; a second region (72) having a planar shape and positioned along the second ridge line (See Fig. 7); and a third region having a planar shape (73), positioned between the first region (71) and the second region (73), positioned along the second ridge (See Fig. 7 depicting the position of the third region), and inclined with respect to the first region (71) and the second region (72) (See Fig. 5 depicting the third region inclined); in a cross section parallel to the top surface region (84-89), the rising surface comprises: a first side ridge line (L1) located at the first region (71), a second side ridge line (L2) located at the second region (72), and a third side ridge line (L3) located at the third region (73), and in the top view (See Fig. 7), a first distance from the first ridge line to the first side ridge line (L1)  rising surface increases as it approaches the intersection point (See modified Fig. 7 depicting the first ridge line and first side ridge line , a second distance from the second ridge line to the second side ridge line (L2) rising surface decreases as it approaches the intersection point (See modified Fig. 7 depicting the second ridge line and the second side ridge line opening toward the second end and closing together toward the intersection point), Tsuda fails to teach the third side ridge line is parallel to the second ridge line.

    PNG
    media_image1.png
    508
    1056
    media_image1.png
    Greyscale

Modified Fig. 6A of Tsuda (US20170066060)

    PNG
    media_image2.png
    494
    618
    media_image2.png
    Greyscale

Modified Fig. 5 of Tsuda (US20170066060)

    PNG
    media_image3.png
    655
    1006
    media_image3.png
    Greyscale

Modified Fig. 7 of Tsuda (US20170066060)

Regarding claim 2, Tsuda teaches a cutting insert (41) extending from a first end toward a second end (See modified Fig. 6A), and comprising: a base portion (42); and-3- 7080125.1Applicant: KYOCERA CorporationApplication No.: 16/620,656a cutting portion (43) projecting from the base portion (42) toward the first end, wherein the cutting portion (43) comprises: an upper surface (81, 82) extending from the base portion (42) toward the first end (See Fig. 5); a side surface connected to the upper surface (81,82) and comprising: a first side surface (51) positioned on a side of the first end (See Fig. 5); and a second side surface (52) connected to the first side surface (51) and positioned closer to the second end than the first surface (See Fig. 5); a ridge line positioned at an intersection of the upper surface (81,82) and the side surface, and comprising: a first ridge line positioned at an intersection of the upper surface (81,82) and the first side surface (51) (See modified Fig. 5); and a second ridge line positioned at an intersection of the upper surface (81,82) and the second side surface (52) (See modified Fig. 7); a first cutting edge (53) positioned at the first ridge line (See Fig. 5); a second cutting edge (54) positioned at the second ridge line (See Fig. 5); and an intersection point positioned at an intersection of the first ridge line and the second ridge line (See modified Fig. 7 depicting the intersection point), the upper surface (81,82) comprises: a top surface region (84-89); and a rising surface region (57) located between the top surface (81,82) and the ridge line (See modified , inclined toward the top surface region (84-89) as proceeding away from the ridge line (See modified Fig. 5), having a shape protruding toward the intersection point in a top view (See modified Fig. 7 depicting the shape protruding toward the intersection point), and comprising: a first region (71) having a planar shape and positioned along the first ridge line (See modified Fig. 7); a second region (72) having a planar shape and positioned along the second ridge line (See modified Fig. 7); and-4- 7080125.1Applicant: KYOCERA CorporationApplication No.: 16/620,656a third region (73) having a planar shape, positioned between the first region (71) and the second region (72) , positioned along the second ridge, and inclined with respect to the first region (71) and the second region (72) (See modified Fig. 5 and 7 depicting the position of the third region 73); in a cross section parallel to the top surface region (84-89), the rising surface comprises: a first side ridge line (L1) located at the first region (71), a second side ridge line (L2) located at the second region (72), and a third side ridge line (L3) located at the third region (73), in the top view (See Fig. 7), a first distance from the first ridge line to the first side ridge line (L1)  increases as it approaches the intersection point (See modified Fig. 7 depicting the first ridge line and first side ridge line connecting at the first end and opening up toward the intersection point), a second distance from the second ridge line to the second side ridge line (L2) decreases as it approaches the intersection point (See modified Fig. 7 depicting the second ridge line and the second side ridge line opening toward the second end and closing together toward the intersection point), a second angle is formed by a virtual straight line obtained by extending the second side ridge line (L2) toward the first end and a virtual straight line obtained by extending the second ridge line, and a third angle is formed by a virtual straight line obtained by extending the third side ridge line (L3) toward the first end and the virtual straight line obtained by extending the second ridge line. Tsuda fails to teach the third angle is smaller than the second angle.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the third side ridge line to provide a third angle smaller than the second angle(See paragraph 0033 describing that the angle made with the second side ridge line has a range of 2 to 30 degrees , and 0043 describing that the angle made with the third side ridge line has a range of 10 to 50 degrees) in order to provide more clearance for the pocket of the cutting insert to break chips, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Tsuda teaches the cutting insert according to claim 2, wherein the first region (71) further comprises a first lower end line on the opposite side of the top surface region (84-89) , the second region (72) further comprises a second lower end line on the opposite side of the top surface region (84-89) (See secondary modified Fig. 7), in the top view,-5-7080125.1Applicant: KYOCERA CorporationApplication No.: 16/620,656 a first lower angle is formed by a virtual straight line obtained by extending the first lower end line toward the first end and a virtual straight line obtained by extending the first ridge line (See secondary modified Fig. 7), and a second lower angle is formed by a virtual straight line obtained by extending second lower end line  toward the first end and a virtual straight line obtained by extending the second ridge line (See secondary modified Fig. 7), and the first lower angle is greater than the second lower angle (See secondary modified Fig. 7 depicting the first lower angle as greater than the second lower angle).

    PNG
    media_image4.png
    671
    1122
    media_image4.png
    Greyscale

Secondary modified Fig. 7 of Tsuda (US20170066060)
	Regarding claim 4, Tsuda teaches the cutting insert according to claim 3, wherein the third region (73) further comprises a third lower end line on the opposite side of the top surface region (84-89), a third lower angle is formed by a virtual straight line obtained by extending the third lower end line toward the first end and a virtual straight line obtained by extending the second ridge line in the top view (See secondary modified Fig. 7), and the third lower angle is smaller than the second lower angle. The third lower end line and the third side ridge line are made to be parallel, just as the second lower end line and the second side ridge line are made to be parallel, as presented in Fig. 7, and then the third lower angle is smaller than the second lower angle as a result of the optimization in regards to claim 2. 
	Regarding claim 5, Tsuda teaches the cutting insert according to claim 2, wherein, a virtual straight line obtained by extending the third lower end line toward the first end and a virtual straight line obtained by extending the second ridge line (See secondary modified 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the third side ridge line to be parallel to the second ridge line (See secondary modified Fig. 7 depicting the third lower end line as parallel with L3 and see paragraph 0043 describing that the angle made with the third side ridge line having a large preferred range, 10 degrees and 50 degrees.) in order to control chip deflection, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Tsuda teaches the cutting insert according to claim 2, wherein, a maximum value of a width of the second region (72) in a direction from the base portion (42) toward the first end is larger than a maximum value of a width of the third region (73) in a direction from the base portion toward the first end in the top view (See Fig. 7 depicting L2 as greater than L3).
	Regarding claim 9, Tsuda teaches the cutting insert according to claim 2, wherein, a distance from the first end to the top surface region (84-89) is shorter than the first ridge line in the top view (See modified Fig. 5 depicting the distance from the first end to the top surface region is shorter than the first ridge line).
	Regarding claim 10, Tsuda teaches a cutting tool (30) comprising: a holder (31) including a pocket (35); and the cutting insert according to claim 1 positioned in the pocket (See Fig. 1).
	Regarding claim 11, Tsuda teaches a method for manufacturing a machined product, comprising: rotating a workpiece (Fig. 12A and paragraph 0059); bringing the cutting tool according to claim 10 into contact with the workpiece (Fig. 12A-12C and paragraph 0060); and separating the cutting tool from the workpiece (See Fig. 12D and paragraph 0061).
	Regarding claim 12, Tsuda teaches a cutting tool (30) comprising: a holder (31) including a pocket (35); and the cutting insert according to claim 2 positioned in the pocket (See Fig. 1). 
	Regarding claim 13, Tsuda teaches a method for manufacturing a machined product, comprising: rotating a workpiece (See Fig. 12A and paragraph 0059); bringing the cutting tool according to claim 12 into contact with the workpiece (Fig. 12A-12C and paragraph 0060); and separating the cutting tool from the workpiece (See Fig. 12D and paragraph 0061).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (US20170066060) as applied to claim 2 above, and further in view of Kubota (JP10217008).
Regarding claim 8, Tsuda teaches all of the limitations of claim 2 in the cutting invention, but fails to teach the rake surface region having a first inclination angle at a portion along the first ridge line and a second inclination angle at a portion along the second ridge line, and the first inclination angle being greater than the second inclination angle. 
Kubota teaches the cutting insert according to claim 2, wherein the upper surface further comprises a rake surface region (8,9) (See Fig. 2-4) positioned between the ridge line (6,7) and the rising surface region (11) and inclined downward as proceeding away from the ridge line, the rake surface region has a first inclination angle (α) at a portion along the first ridge line (6) and a second inclination angle (β) at a portion along the second ridge line (7) , and the first inclination angle (α) is greater than the second inclination angle (β) (See Fig. 2-4 and paragraph 0016 stating that the first inclination angle α is set to be 15° to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuda to incorporate the teachings of Kubota to provide a first inclination angle along the first ridge line, a second inclination angle along the second ridge line, and the first inclination angle being greater than the second inclination angle. Doing so would stabilize the chip processing direction and maintain the strength of the cutting edges, as recognized by Kubota (Paragraph 0016 and 0017).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Applicant argues that Tsuda (US20170066060) and Tsuda (US20170066060) in view of Kubota (JP10217008) do not teach the features of amended claims 1 and 2 (Pages 12-18 of orientation of the third side ridge line and second ridge line, as outlined above, is considered to have been obvious to one having ordinary skill in the art at the time of filing. 
In the remarks, Applicant argues that Tsuda does not teach the third side ridge line is parallel to the second ridge line. However, Tsuda teaches the third side ridge line and an angle that corresponds to the third side ridge line. Although, Tsuda does not specifically disclose that the third side ridge line is parallel with the second ridge line, Tsuda discloses a large range of 
Second, applicant argues that Tsuda does not teach the third angle is smaller than the second angle. However, as previously discussed, an angle made with the third side ridge line is disclosed to have a range of 10-50 degrees. Furthermore, an angle made with the second side ridge line is also disclosed to have a range of 2-30 degrees. Although Tsuda does not specifically disclose that the third angle is smaller than the second angle, Tsuda discloses large ranges of degrees that the third side ridge line and second ridge line can be oriented. Therefore, modifying Tsuda to optimize the orientation of the third side ridge line and second ridge line, as outlined above, is considered to have been obvious to one having ordinary skill in the art at the time of filing. 
In regards to the arguments to the 35 U.S.C 103 rejection, applicant believes that because Tsuda does not teach all limitations in amended claim 2, Tsuda in view of Kubota does not teach the limitations of claim 8 due to its dependency on claim 2. However, as previously discussed, Tsuda and the optimization case laws teach all the limitations of claims 1 and 2, and therefore teach the limitations of the claims that depend on claims 1 and 2, including claim 8. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722